Citation Nr: 1114926	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to a compensable initial disability rating for status post sprain of the right thumb with residual pain.

3.  Entitlement to a compensable initial disability rating for atrophy of the left testicle with epididymitis.

4.  Entitlement to a compensable initial disability rating for status post left varicocelectomy with persistent left varicocele from January 1, 2004 to August 9, 2006; to an initial disability rating in excess of 20 percent from August 10, 2006 to July 20, 2009; and to an initial disability rating in excess of 10 percent from July 21, 2009 to the present.


REPRESENTATION

Veteran represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  In August and September 2004, the Veteran submitted timely notices of disagreement (NOD) for the issues listed above.  His case is currently under the jurisdiction of RO in Roanoke, Virginia.

In March 2008, the Veteran presented sworn testimony during a Central Office hearing in Washington, D.C., which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2008, the Board remanded the Veteran's claims for service connection for a left eye disability and increased initial ratings for atrophy of the left testicle with epididymitis, status post left varicocelectomy with persistent left varicocele, and residuals of a right thumb strain to the Appeals Management Center (AMC) for further evidentiary development, including scheduling the Veteran for eye, genitourinary, and orthopedic examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was afforded a VA eye examination in August 2009 with a March 2010 addendum opinion, a VA hand, thumb, and fingers examination in July 2009, and VA genitourinary examinations in July 2009 and July 2010.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.

The Veteran has asserted that his claims of entitlement to service connection for a left knee disability and tinnitus were never adjudicated and that the tinnitus claim was "summarily dismissed."  See BVA hearing transcript, March 2008; Veteran statement, September 2010.  However, a review of the record reflects that a February 2004 rating decision denied service connection for a left knee injury.  The Veteran filed an NOD for the left knee in November 2005.  However, his NOD was rejected as untimely and the Veteran was informed of this in a July 2006 letter.  The Veteran did not appeal this rejection of his NOD.  Additionally, a November 2005 rating decision denied the Veteran's claim for tinnitus.  The Veteran did not appeal this decision.  Thus, the record shows that these claims have been properly adjudicated.  

At his July 2009 VA hand, thumb, and fingers examination, the Veteran indicated that he had injured his right little finger in addition to his right thumb while boxing.  As such, the issue of entitlement to service connection for a right little finger disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

With regard to the Veteran's claims for service connection for a left eye disability and increased initial ratings for his service-connected genitourinary disabilities and right thumb disability, the Board has determined that additional evidentiary development is necessary prior to the adjudication of these claims.  

In the August 2008 Board remand, the AMC was ordered to provide the Veteran with a VA examination for his left eye claim.  The Veteran contends he has a foreign body in his left eye.  In August 2009, a VA examiner determined that the Veteran did not currently have any foreign bodies in his left eye.  Rather, he had a small pseudo pterygium located nasally in the left eye without any scars attached to it.  Upon review of the claims file, the examiner provided a March 2010 addendum opinion, stating that the Veteran's current pterygium was unrelated to the in-service foreign body in his left eye.  However, the Board's review of the service treatment records reflects that the Veteran was also treated for a pterygium of the left eye in service.  The examiner did not comment on the in-service treatment for a pterygium or whether it may be related to the Veteran's current pterygium and optical complaints.  In light of this deficiency, the August 2009 VA examiner's opinion with March 2010 addendum are not adequate to render a decision on entitlement to service connection for a left eye disability, to include a foreign body in the left eye or a pterygium.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The August 2008 Board remand also directed the AMC to provide the Veteran with a new VA genitourinary examination for his left testicle atrophy and left varicocele.  The AMC provided the Veteran with genitourinary examinations in July 2009 and July 2010.  Both examiners noted the Veteran's complaints of urinary dysfunction and erectile dysfunction.  Although the July 2010 VA examiner indicated that the Veteran's erectile dysfunction was most likely due to vascular disease, neither addressed whether the symptoms of erectile dysfunction and/or urinary dysfunction were the result of the Veteran's service-connected genitourinary disabilities.  Thus, the examinations are not adequate to determine the disability rating for the Veteran's service-connected genitourinary disabilities.  See Barr, supra.

The Board also finds the examinations for the Veteran's right thumb disability to be inadequate.  Specifically, both the July 2009 and December 2006 VA examiners noted pain on motion of the Veteran's right thumb.  However, neither examiner stated at which point the pain on motion began.  Under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), it is critical to establish where pain on motion begins, in terms of degrees of motion, as evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain on movement.

For the reasons described above, these matters must be remanded for clarification or a new VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA examination to determine the current manifestations of his service-connected right thumb disability.  

a. It is imperative that the examiner review the Veteran's claims file in connection with the examination, and such review should be noted in the examination report.  
b. The examiner should clearly describe all current manifestations of the Veteran's right thumb disability.  
c. If the examiner finds that there is pain on motion of the joint, the examiner should state at what degree of movement the pain commences.  If the examiner finds that there is no pain on motion of the joint, he or she should expressly state this.  
d. If the examiner finds that there is additional functional loss or additional loss of range of motion on repetitive use, he or she should describe exactly what additional loss of function and or range of motion exists.  
e. If the examiner cannot answer any of the these inquiries without resorting to mere speculation, he or she should so state and should explain why he or she cannot provide the opinion without resorting to mere speculation.

2. The Veteran's claims file should be returned to the original August 2009 VA examiner, if possible, for clarification of the opinion regarding the Veteran's alleged left eye disability.  

a. The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current pterygium is etiologically related to his military service period, including the pterygium noted in the Veteran's service treatment records.  
b. A complete rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to mere speculation, he or she should so state and should explain why the opinion cannot be provided without resorting to mere speculation.  
c. If the August 2009 VA examiner is unavailable, VA should arrange for the Veteran to undergo a new examination to address the same questions.

3. Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected residuals of atrophy of the left testicle with epididymitis and status post left varicocelectomy with persistent left varicocele.  

a. The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  
b. All indicated studies should be completed.  The examiner must identify all symptoms of the Veteran's service-connected genitourinary disabilities.  
c. Specifically, the examiner should address the Veteran's complaints of urinary dysfunction and erectile dysfunction and state whether these symptoms are manifestations of his service-connected atrophy of the left testicle with epididymitis and/or status post left varicocelectomy with persistent left varicocele or whether they are manifestations of a separate, nonservice-connected disability. 
d. The examiner must provide a rationale for all opinions expressed.  If an opinion cannot be provided without resort to mere speculation, the examiner should state this and should explain why the opinion cannot be provided without resort to mere speculation.

4. After completing the above action and any other notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


